Citation Nr: 0120981	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  93-16 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Class III Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from December 1953 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 determination of the VA Medical Center (MC) 
in Phoenix, Arizona.  The claims file is under the 
jurisdiction of the Phoenix Regional Office (RO).  In April 
1997, the Board remanded the matter for additional 
development of the evidence.  


FINDING OF FACT

There preponderance of the evidence of record indicates that 
the veteran's dental condition is not aggravating any 
service-connected disability, including his service-connected 
anxiety reaction.


CONCLUSION OF LAW

The criteria for entitlement to Class III VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1712, 
5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 17.161 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the statute pertaining to 
VA's duty to assist the veteran in developing the evidence in 
support of his claim was recently revised.  In accordance 
with the revised statute, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claim.  VA also 
has a duty to assist the veteran in obtaining such evidence 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
of entitlement to Class III VA outpatient dental treatment 
has been identified and obtained.  A review of the record 
shows that the RO has obtained the veteran's service medical 
and dental records.  The RO has also obtained additional 
records pertinent to the claim and the veteran has not 
identified any other relevant evidence.  Moreover, the Board 
finds that the evidentiary development requested in its April 
1997 remand has been completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Given the facts of this case, the Board 
finds that VA can provide no further assistance to the 
veteran which would aid in substantiating this claim.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his 
application for entitlement to Class III VA outpatient dental 
treatment.  The RO informed the veteran of the evidence 
needed to support his claim via notification letters and 
Statements of the Case.  Those documents informed the veteran 
of the substance of the requirements for entitlement to the 
claimed benefit, and the rationale for not awarding the 
benefit sought.  The Board also notes that the veteran has an 
accredited representative and that such representative has 
reviewed the claims file and provided written argument 
regarding the issue on appeal.  The Board finds, therefore, 
that VA has fulfilled its obligation to inform the veteran of 
the evidence needed to substantiate his claim.

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the U.S. Court 
of Appeals for Veterans Claims (Court) held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

In sum, the Board finds that VA has satisfied its duty to 
apprise the veteran of the evidence needed to complete his 
application and its duty to assist in obtaining evidence 
pertaining to the claim, under both former law and the new 
VCAA.  38 U.S.C.A. §§ 5103, 5107 (West 1991); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for additional action.  Such a remand would result in 
unnecessarily imposing additional burdens on VA and 
additional delay to the veteran, with no benefit flowing to 
him.  The Court has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

I.  Factual Background

A review of the record indicates that the veteran is service-
connected for an anxiety reaction, rated as 30 percent 
disabling.  

In February 1993, he was seen in connection with his 
complaints of severe pain in his teeth.  Examination revealed 
an extremely dry mouth with rampant decay.  The assessment 
was dental caries secondary to xerostomia due to VA 
prescribed psychotropic medication.  Based on these findings, 
the veteran's case was referred to the VA Dental Service for 
a determination as to whether he was eligible for VA 
outpatient dental treatment.  

In a March 1993 determination, the VA Dental Service denied 
entitlement to Class III dental treatment.  In a March 1993 
notification letter, it was explained that VA regulations 
provided that VA dental treatment was warranted when "a 
professional determination is made that the dental condition 
is having a direct and material effect upon the basic 
service-connected disability or condition."  The veteran was 
advised that he did not meet the above criteria.  

In an April 1993 opinion, the Chief of VA Dental Services, a 
dentist and board certified oral surgeon, indicated that he 
had reviewed the veteran's chart in connection with his claim 
of entitlement to treatment for a dental condition, claimed 
as secondary to treatment with psychotropic medications for a 
service-connected disability.  In that regard, he noted that 
the veteran was not on any medications that would directly 
affect his teeth.  Rather, he indicated that the medications 
caused a reduction in salivary flow, which, in the presence 
of poor oral hygiene, could contribute to decay.  However, he 
indicated that most psychiatric patients, cardiology 
patients, cancer patients, allergy patients, etc. were on 
some type of medication that produced the exact same effect.  
In other words, he indicated that it was the patient's 
responsibility to maintain his or her oral hygiene so that no 
problems would occur.  In the presence of good oral hygiene, 
he indicated that the patient should have no problems with 
decay.  

In an April 1993 determination, the VA Dental Service 
continued its denial of the claim of entitlement to Class III 
dental treatment.  The veteran appealed the adverse 
determination.  

The record on appeal contains an undated VA clinical record 
in which a VA Ph.D. noted that the veteran had a long history 
of anxiety disorder associated with somatic complaints.  He 
or she indicated that it was "quite possible" that any 
physical problems could aggravate the veteran's service-
connected anxiety reaction as the veteran had a history of 
excessive worry about physical functioning.  

In July 1999, the veteran underwent VA dental examination at 
which it was determined that all of his teeth were missing 
and had been replaced by dentures, but for teeth numbers 22 
and 27.  In the examination report, the VA dentist indicated 
that he had reviewed the veteran's claims folder and noted a 
history of longstanding treatment for psychiatric problems, 
including with medication.  He noted that such medication had 
caused xerostomia and concomitant dental breakdown.  However, 
he indicated that the veteran's dental condition was not 
aggravating his service-connected disability.  Rather, he 
indicated that the treatment of his service-connected 
condition was having a detrimental effect on his teeth.  He 
indicated that, as previously noted in April 1993 by a VA 
dentist, many medications caused xerostomia; however, the 
patient is expected to properly care for his teeth to prevent 
this.  

In a July 1999 VA psychiatric examination report, the 
examiner indicated that he had reviewed the findings of the 
VA dentist and concurred that the veteran's dental condition 
was not aggravating his service-connected anxiety condition.  
He indicated that at the July 1999 VA psychiatric 
examination, the veteran had been asked about his principal 
worries and he did not spontaneously list his dental 
condition as one of his main concerns.  The examiner 
indicated that the intensity, frequency, and duration of 
worry about his dental condition did not appear to 
significantly impact the overall excessive anxiety and worry 
that was a symptom of anxiety reactions.  

In an August 2000 opinion, a VA dentist indicated that he had 
reviewed the claims folder and concluded that the veteran's 
dental condition was not aggravating his service-connected 
disability.  He indicated that he concluded with the April 
1993 professional opinion of the Chief of VA Dental Services.

II.  Law and Regulations

Initially, the Board notes that certain regulations 
applicable to VA dental claims were revised during the course 
of this appeal.  These changes became effective June 8, 1999.  
64 Fed. Reg. 30392 (June 8, 1999).  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Although the RO apparently did not consider 
the change in regulation, the Board concludes that this is 
not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

In general, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Here, 
the Board observes that the veteran does not allege, nor does 
the evidence suggest, that he meets any of the other 
categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161.  Thus, the Board's decision will be limited 
to the question of whether he is eligible for VA outpatient 
dental treatment on a Class III basis.  

Class III eligibility extends to those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability.  In such cases, those individuals may be 
authorized dental treatment for only those dental conditions 
which, in sound professional judgment, are having a direct 
and material detrimental effect upon the associated basic 
condition or disability.  38 C.F.R. § 17.161(g).  

III.  Analysis

As noted, Class III eligibility extends to those veterans 
having a dental condition professionally determined to be 
aggravating a disability from an associated service-connected 
condition or disability.  38 C.F.R. § 17.161(g).  In this 
case, however, the preponderance of the evidence of record 
indicates that the veteran's dental condition is not 
aggravating his service-connected anxiety reaction.  

In that regard, the Board notes that the evidence of record 
which supports the veteran's claim consists of the undated 
clinical record in which a VA Ph.D. indicated it was "quite 
possible" that any physical problems could aggravate the 
veteran's service-connected anxiety reaction as the veteran 
had a history of excessive worry about physical functioning.  

On the other hand, the record contains several competent 
opinions which reach the opposite conclusion.  For example, 
in an April 1993 opinion, a board certified oral surgeon 
indicated that although the veteran was on medication which 
caused a reduction in salivary flow, with good oral hygiene, 
no dental problems would occur.  The Board places great 
probative value on this opinion, noting that the VA dentist 
reviewed the veteran's medical records and provided a 
complete rationale for his opinion.  Moreover, the Board 
observes that this opinion was unequivocal and was provided 
by an individual with specialized dental knowledge, thereby 
lending increased probative value to his opinion.  Finally, 
and most importantly, the Board notes that several other 
medical and dental professionals have concurred with this VA 
oral surgeon, reaching the same conclusion after reviewing 
the record and examining the veteran.  These concurring 
opinions consist of the July 1999 opinion provided by the VA 
dental examiner, the July 1999 opinion provided by the VA 
psychiatric examiner, and the August 2000 opinion provided by 
the VA dentist.  Again, all these opinion reached the 
conclusion that the veteran's dental condition is not 
aggravating his service-connected disability.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the Board is unable to identify a reasonable basis for 
granting entitlement to Class III dental treatment.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. §§ 1712, 5107, as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. § 17.161.



ORDER

Entitlement to Class III VA outpatient dental treatment is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

